   Case: 1:18-cv-00001-WAL-GWC Document #: 37 Filed: 09/17/20 Page 1 of 12



                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

                                          )
HON. CLAUDE EARL WALKER, Attorney         )
General of the Virgin Islands of the United
                                          )
States, in his official capacity; and the )
GOVERNMENT OF THE VIRGIN ISLANDS          )
OF THE UNITED STATES,                     )
                                          )
                  Petitioners,            )                Civil Action No. 2018-0001
                                          )
            v.                            )
                                          )
AMERICAN EXPRESS CENTURION BANK )
and AMERICAN EXPRESS BANK, FSP.,          )
                                          )
                  Respondents.            )
__________________________________________)

Attorneys:
Carol Thomas-Jacobs, Esq.,
St. Thomas, U.S.V.I.
David I. Ackerman, Esq.,
Washington, D.C.
       For Petitioners

Chad C. Messier, Esq.,
St. Thomas, U.S.V.I.
David S. Lesser, Esq.,
New York, N.Y.
David W. Ogden, Esq.,
Washington, D.C.
       For Respondents

                                MEMORANDUM OPINION

Lewis, Chief Judge


       THIS MATTER is before the Court on a Report and Recommendation (“R&R”) issued by

Magistrate Judge George W. Cannon, Jr. (Dkt. No. 20), pursuant to an Order referring this matter

for the same (Dkt. No. 16). In his R&R, the Magistrate Judge recommends that the Court remand

                                               1
    Case: 1:18-cv-00001-WAL-GWC Document #: 37 Filed: 09/17/20 Page 2 of 12



to the Superior Court of the Virgin Islands the “Petition to Enforce Administrative Subpoena under

12A V.I.C. §104(b)” (“Petition”) filed by the Attorney General of the Virgin Islands and the

Government of the Virgin Islands (collectively “Government”). (Dkt. No. 1-1). American Express

Centurion Bank and American Express Bank, FSP (collectively “American Express”) filed

Objections to the R&R (Dkt. No. 22), to which the Government responded (Dkt. No. 34), and

American Express then replied (Dkt. No. 35). 1 For the reasons that follow, the Court rejects the

Magistrate Judge’s R&R, as discussed herein, and will retain jurisdiction over the Petition.

                                I.      BACKGROUND

       In this action, the Government issued a “Civil Investigative Demand” (“CID”) directing

American Express to produce information and documents relating to allegations that American

Express engaged in disparate treatment of consumers, including consumers in the Virgin Islands.

(Dkt. No. 1-1). 2 The allegations against American Express were originally asserted in an

administrative proceeding before the Consumer Finance Protection Bureau (“CFPB”). (Dkt. No.

4-2). In August 2017, American Express and the CFPB entered into a 46-page Consent Order (the

“Consent Order”) resolving the CFPB’s allegations. As part of the Consent Order, American

Express paid more than $90 million in remediation. American Express agreed to the Consent Order




1
  American Express Centurion Bank and American Express Bank, FSB, merged on April 1, 2018
to form a single banking institution—American Express National Bank. (Dkt. 31 at 1 n.1). See
Matter of American Express Co. v United States Virgin Is. Dept. of Justice, 178 A.D. 3d 426, 115
N.Y.S.3d 236 (N.Y.A.D. 2019).
2
  The CID requested, inter alia, documents regarding American Express’ terms, services and
collection practices in the Territory; the identity of personnel involved in or responsible for
promoting American Express products or services in the Territory; personnel organizational charts;
and documents reflecting American Express’ assessment of credit needs, market competition, and
pricing in the territory.

                                                2
   Case: 1:18-cv-00001-WAL-GWC Document #: 37 Filed: 09/17/20 Page 3 of 12



“without admitting or denying any of the [CFPB’s] findings of fact or conclusions of law.” (Dkt.

No. 4-2 at 3-4). The Consent Order also specifically states that its provisions “do not bar, estop, or

otherwise prevent . . . any other governmental agency from taking any other action against”

American Express. (Dkt. Nos. 1-1 at 67; 4-2 at 45).

       Although American Express allegedly cooperated with investigating authorities in the

continental United States in connection with the conduct described in the Consent Order, the

Government has alleged difficulty in the course of its investigation. The Government thus initiated

proceedings in the Superior Court of the Virgin Islands to enforce American Express’ compliance

with the CID so that the Government could gain access to materials necessary to determine whether

American Express’ conduct violated, among other things, the Unfair Trade Practices Act, 12A

V.I.C. § 101 et seq. (Dkt. No. 1-1 at 2-9). On the same day as the Government’s filing in the

Superior Court, American Express filed a “Petition to Quash Non-Judicial Civil Investigative

Demand and for a Protective Order” in the Supreme Court of the State of New York, County of

New York.

       Thereafter, American Express timely removed the instant enforcement action from the

Superior Court to this Court pursuant to the “Edge Act,” codified at 12 U.S.C. § 632. The Edge

Act grants federal jurisdiction over certain types of civil matters in which a federally chartered

bank is a party. In its Notice of Removal, American Express contends that removal is proper

because: (1) the Petition is a “suit of a civil nature at common law or in equity;” (2) the

Government’s action to enforce its CID related to American Express’ credit and charge card

services “arises out of transactions involving banking in a dependency or insular possession . . .

for purposes of Edge Act jurisdiction;” (3) “[t]he Action involves traditional banking activity by

requesting materials related to, inter alia, [American Express’] pricing, fee structure, and

                                                  3
   Case: 1:18-cv-00001-WAL-GWC Document #: 37 Filed: 09/17/20 Page 4 of 12



condition[s] for credit and charge cards issued in the U.S. Virgin Islands;” and (4) “[t]he Action

also involves credit and charge card underwriting account management services” and “implicates

‘financial operations’” under the Edge Act. (Dkt. No. 1 at ¶¶ 15-18).

       American Express filed an Opposition to the Government’s Petition to Enforce the

Administrative Subpoena (Dkt. No. 3), repeating the same arguments it asserted in the New York

court. The Government filed a Reply Brief (Dkt. No. 11), and the Court referred the matter to

Magistrate Judge George W. Cannon, Jr. for consideration of both the jurisdictional issue and the

enforcement action “as appropriate.” (Dkt. No. 16). Shortly thereafter, Magistrate Judge Cannon

issued his R&R, finding that the Court lacked jurisdiction over this dispute and recommending

that the matter be remanded to the Superior Court. (Dkt. No. 19). American Express filed

Objections to the Magistrate Judge’s ruling. (Dkt. No. 22).

       In the interim, the New York litigation proceeded. The Government responded to American

Express’ Petition and filed its own Motion to Dismiss in the New York state action. The New York

state trial court denied American Express’ petition and granted the Government’s Motion to

Dismiss, finding, inter alia, that the matter “should be litigated in the U.S. Virgin Islands, the

jurisdiction with the greater interest in the matter.” (Dkt. 23-1 at 3). The trial court’s decision was

subsequently reversed by the Appellate Division of the Supreme Court of the State of New York,

First Judicial Department, which found that the petition to quash should have been granted. See

Matter of American Express Co. v United States Virgin Is. Dept. of Justice, 178 A.D. 3d 426, 115

N.Y.S.3d 236, 237 (N.Y.A.D. 2019). Thereafter, the Appellate Division rejected a motion by the

Government to reargue the case. See In re Am. Express Co. v. United States Virgin Islands Dep’t

of Justice, et al., 2020 WL 1057944 (N.Y. App. Div. Mar. 5, 2020).



                                                  4
   Case: 1:18-cv-00001-WAL-GWC Document #: 37 Filed: 09/17/20 Page 5 of 12



       In recommending remand of the Petition to the Superior Court, Magistrate Judge Cannon

concluded that the Petition and related CID did not arise out of a banking activity. (Dkt. No. 20).

Specifically, the R&R states:

       Here, the action removed is enforcement of an administrative subpoena. Even
       though the subpoena itself requests information that appears to be related to
       banking activity, the instant Petition is not an action arising from a transaction
       involving banking. The documents provided to the Court show only that a suit may
       arise at a future date. A complaint that alleges a violation of law and that contains
       sufficient facts to show that a transaction involving traditional banking activities is
       connected to that violation has not been filed.

Id. at 5 (some citations omitted). American Express’ Objections—discussed more fully below—

challenge Magistrate Judge Cannon’s conclusion that the Petition does not arise “from a

transaction involving banking” and argue that each requirement for the application of the Edge

Act has been satisfied. (Dkt. No. 22).

                                  II.     DISCUSSION

       A.      Applicable Legal Principles

       Parties may make “specific written objections” to a magistrate judge’s report and

recommendation “[w]ithin 14 days after being served with a copy of the recommended

disposition.” See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (“Within fourteen days

after being served with a copy, any party may serve and file written objections to such proposed

findings and recommendations as provided by rules of court.”). Where—as here—a party makes

a timely objection, the district court “make[s] a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C). Accordingly, the Court will review the matter de novo.




                                                 5
   Case: 1:18-cv-00001-WAL-GWC Document #: 37 Filed: 09/17/20 Page 6 of 12



       Federal courts are courts of limited jurisdiction and thus, are permitted to adjudicate cases

and controversies only as allowed under Article III of the United States Constitution. Art. III, § 2.

American Express argues that the Petition is properly before this Court because it falls within the

purview of the Edge Act, 12 U.S.C. § 632. (Dkt. No. 1 at 1-2). In pertinent part, the Edge Act

provides:

       Notwithstanding any other provision of law, all suits of a civil nature at common
       law or in equity to which any corporation organized under the laws of the United
       States shall be a party, arising out of transactions involving international or foreign
       banking, or banking in a dependency or insular possession of the United States, or
       out of other international or foreign financial operations, either directly or through
       the agency, ownership, or control of branches or local institutions in dependencies
       or insular possessions of the United States or in foreign countries, shall be deemed
       to arise under the laws of the United States, and the district courts of the United
       States shall have original jurisdiction of all such suits.

12 U.S.C. § 632.

       In removal cases, the party seeking to remove an action from state court to federal court

bears the burden of establishing federal jurisdiction. See Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994) (burden of establishing federal jurisdiction on the party

asserting jurisdiction); Vodenichar v. Halcón Energy Properties, Inc., 733 F.3d 497, 503 (3d Cir.

2013) (party seeking removal under Class Action Fairness Act bears the burden of proving action

is properly removed under that statute). Removal statutes should “be strictly construed and all

doubts resolved in favor of remand.” Brown v. Francis, 75 F.3d 860, 865 (3d Cir. 1996) (eminent

domain case was improvidently removed from Virgin Islands Territorial Court); Syngenta Crop

Protection, Inc. v. Henson, 537 U.S. 28, 32 (2002) (removal jurisdiction raises substantial

federalism concerns and is to be strictly construed).



                                                 6
   Case: 1:18-cv-00001-WAL-GWC Document #: 37 Filed: 09/17/20 Page 7 of 12



       B.      Review of R&R

       American Express argues that removal is proper pursuant to the Edge Act and that the

Magistrate Judge erred in concluding otherwise. The parties do not appear to have any

disagreement regarding whether American Express satisfies the second prong of the Edge Act

test—that is, that the action involves a corporation organized under the laws of the United States.

The relevant questions, then, are whether the Petition—which seeks to enforce an administrative

CID—is a “suit of a civil nature” within the meaning of the Edge Act, and whether the Petition

arises out of the type of transactions contemplated by the Act.

       Regarding the first prong of the Edge Act, the Virgin Islands Rules of Civil Procedure

provide that “[t]here is one form of action—the civil action.” V.I. R. Civ. P. 2. Further, under

Virgin Islands law—which governs here—a subpoena enforcement action is a civil action. See In

re Moorhead, 27 V.I. 74, 86 (Terr. Ct. 1992) (a “civil action . . . applies to unlimited non-criminal

proceedings, including petitions for admission to U.S. citizenship, habeas corpus proceedings,

subpoena enforcement proceedings, removal proceedings, proceedings to enforce administrative

orders, and most special proceedings.”) (emphasis added); see also In re Virgin Islands Dept. of

Labor Div. of Occ. Safety & Health Subpoena, 2018 WL 3641738, at *1 (V.I. Super. Ct. July 26,

2018) (subpoena from agency “is considered to be a civil action in all pertinent respects”) (citing

Gov’t Emps. Ret. Sys. v. Gov’t of the V.I., Office of Attorney General, 64 V.I. 205, 212 n.1 (V.I.

Super. Ct. 2016); Hernandez Perez v. Citibank, N.A., 328 F. Supp. 2d 1374, 1377 (S.D. Fla. 2004)

(in Edge Act case, “[t]o determine whether a bill of discovery is considered a suit or cause of

action, [the court] look[s] to state law.”) (emphasis added).

       The Government attempts to distinguish the Petition from a typical civil lawsuit by arguing

that the Petition merely deals with a “failure to comply with a Subpoena commanding production

                                                 7
   Case: 1:18-cv-00001-WAL-GWC Document #: 37 Filed: 09/17/20 Page 8 of 12



of documents” and that American Express “is either required to produce documents pursuant to

the Subpoena or it is not.” (Dkt. No. 34 at 6, 8). However, there is no authority which suggests

that, because an enforcement action does not involve a complaint or other typical indicia of civil

litigation, such a proceeding is not a civil action under Virgin Islands law and within the meaning

of the Edge Act. Indeed, the courts in Moorhead and the other cases cited above specifically

included subpoena enforcement proceedings within the scope of a civil action. In re Moorhead, 27

V.I. at 86; In re Virgin Islands Dept. of Labor, 2018 WL 3641738, at *1; Gov’t Emps. Ret. Sys.,

64 V.I. at 212 n.1. The Court therefore concludes that the Petition is of a “civil nature” under the

Edge Act.

       Regarding the third prong of the Edge Act, the Magistrate Judge found that the “Petition is

not an action arising from a transaction involving banking.” (Dkt. No. 20 at 5). In support of the

Magistrate Judge’s construction of the Edge Act, the Government argues that the only matter at

issue in the enforcement action is the “production of documents,” which is simply—in their

words—a “litigation activity,” not a “banking activity” or “financial operation.” (Dkt. No. 34 at

6). American Express, on the other hand, argues that “the entire underlying dispute between the

parties”—demanding documents in order to determine whether American Express’ activities

potentially violate Virgin Islands law—arises out of traditional banking activities in the Territory.

(Dkt. No. 22 at 18).

       The Court agrees with American Express. While there is certainly a distinction between

the Petition—which essentially amounts to a discovery demand—and a hypothetical full-blown

lawsuit filed by the Government against American Express, they both would be civil actions

addressing matters at the core of the Edge Act. The Court finds the Magistrate Judge’s

interpretation to be too narrow, in that the Petition arises out of something larger than American

                                                 8
   Case: 1:18-cv-00001-WAL-GWC Document #: 37 Filed: 09/17/20 Page 9 of 12



Express’ failure to provide documents in isolation. The Government is not simply seeking

documents for the purpose of collecting documents, but rather so that they can investigate

American Express’ banking activities within the U.S. Virgin Islands. (Dkt. Nos. 1-1 at 4; 34 at

1-2). In other words, the Government’s attempt to enforce the CID arises out of “transactions

involving . . . banking in a[n] . . . insular possession of the United States . . . . ” 12 U.S.C. § 632.

        The Magistrate Judge cited a series of cases to distinguish actions “related to banking

activity” (i.e., attempting to collect documents) from actions “arising from” banking activity (i.e.,

collecting documents regarding potential banking violations). (Dkt. No. 20 at 5 n.2). For example,

the Magistrate Judge cited Diaz v. Pan Am. Fed. Sav. & Loan Ass’n, 635 F.2d 30, 31 (1st Cir.

1980); Sollitt v. KeyCorp, 463 F. App’x 471 (6th Cir. 2012); and González Román v. Federal Land

Bank of Baltimore, 303 F. Supp. 482, 483 (D.P.R. 1969). These cases, however, are readily

distinguishable from the instant matter.

        In González-Román, 303 F. Supp. at 483, plaintiffs brought an action challenging a prior

foreclosure proceeding initiated by a bank, arguing that it was null and void due to a lack of

jurisdiction. The court held that an action challenging the validity of the foreclosure, despite the

bank being a party to the original proceeding, was not itself an action arising from a transaction

involving banking. Specifically, the court stated that “[i]t is rather an independent action brought

in a local court to obtain relief from a federal judgment which is characterized by plaintiffs as

absolutely null and void.” Id.

        Likewise, the decision in Diaz does not support the Government’s arguments in this case.

In Diaz, the plaintiff drew several bad checks against a bank, which resulted in criminal charges

filed against plaintiff. 635 F.2d at 31. Plaintiff sued for malicious prosecution in federal court,

relying on the Edge Act as the basis for the court’s jurisdiction, and the district court dismissed the

                                                   9
  Case: 1:18-cv-00001-WAL-GWC Document #: 37 Filed: 09/17/20 Page 10 of 12



action. Id. The First Circuit upheld the dismissal, explaining that even though the original dispute

was plaintiff’s bounced checks—which is itself a banking activity—the basis for the lawsuit was

“the filing of a criminal complaint,” which was itself a separate action that was one layer removed

from the passing of bad checks. Id. at 32. The malicious prosecution, the court explained, did not,

therefore, “‘arise out of a banking transaction.’” Id.

       Similarly, the decision in Sollitt is inapt here. In that case, an employee of a bank holding

company reported to management that a co-worker was making fraudulent transactions with

foreign customers. 463 F. App’x at 472. The company then fired the employee after catching him

with pornography on his work computer. Id. The employee filed suit in state court, alleging

wrongful termination. Id. After the company removed the lawsuit to federal district court, the court

assumed jurisdiction under the Edge Act and granted summary judgment in favor of the company.

Id. The Sixth Circuit vacated the judgment with instructions to remand the case to state court. Id.

at 475. Citing Diaz, the Sixth Circuit reasoned that the bank’s termination of an employee “was

not an aspect of ‘banking.’” Consequently, the employee’s wrongful discharge claim “did not

‘arise out of’ a banking transaction, even though the entire episode arguably can be traced back to

the [reported fraudulent international transactions].” Id. at 475.

       These cases simply illustrate that the Edge Act does not grant federal courts the power to

adjudicate every action involving a federally chartered banking entity. Rather, jurisdiction is

premised on whether the action has a nexus directly to an insular or international banking

transaction. Stated more generally, a court assuming jurisdiction under the Edge Act must be able

to resolve a dispute directly implicating a banking activity, not just one in which a banking

transaction existed somewhere in the chain of events. See Sollitt, 463 F. App’x at 473-74

(“Suppose, for example, that [the employee] had tripped and fallen over a stack of carelessly placed

                                                 10
    Case: 1:18-cv-00001-WAL-GWC Document #: 37 Filed: 09/17/20 Page 11 of 12



printouts of foreign-currency transactions. This meager association—ridiculous as it is—between

the potential negligence claim and the foreign banking transaction that generated the printouts,

would appear to suffice for Edge Act jurisdiction under so limitless a view. That cannot be

correct.”).

        Although the Magistrate Judge—and the Government—are correct in that resolution of the

Petition will result only in either the production or non-production of documents, the purpose for

which the documents are sought directly implicates banking activity that comes within the purview

of the Edge Act. Unlike González-Román, Diaz, and Sollitt, where the disputes arose from

activities at least one layer removed from banking and did not require resolution of a matter arising

from a banking or financial transaction, the Government’s Petition—on its face—focuses on

reviewing American Express’ banking practices for potential violations of Virgin Islands

consumer laws, as disclosed in the CFPB Consent Order, with respect to Virgin Islands businesses

and residents. See Hernandez Perez v. Citibank, N.A., 328 F. Supp. 2d 1374, 1377 (S.D. Fl. 2004)

(Florida equitable action allowing a pre-suit bill of discovery is a civil action and may be removed

under the Edge Act if the discovery is focused on foreign banking transactions); see also Clarken

v. Citicorp Diners Club, Inc, 2001 WL 1263366, at *1 (N.D. Ill. 2001) (issuance of credit cards

involves a traditional banking function “under even the narrowest definition of that term.”)) Thus,

there is a clear nexus between the civil action—seeking to enforce the CID requesting banking

transaction records—and American Express’ banking transactions in an “insular possession” of

the United States. As such, the Court has jurisdiction over the Petition. 3



3
  The Government raises—as an additional argument—that judicial estoppel bars American
Express from claiming that the federal court has jurisdiction over the Petition based on their
tactical decision in the parallel proceedings to file suit regarding the same matter in New York
state court. (Dkt. No. 34 at 3-5). “Judicial estoppel is a fact-specific, equitable doctrine, applied at
                                                  11
  Case: 1:18-cv-00001-WAL-GWC Document #: 37 Filed: 09/17/20 Page 12 of 12



                                     III.   CONCLUSION

       Upon the Court’s review of the record in this case, the Magistrate Judge’s R&R is rejected.

The Petition was properly removed to this Court pursuant to the Edge Act.

       In light of both the Court’s decision to reject the R&R and the intervening proceedings in

the New York state court system, the Court will allow the parties an opportunity to file

supplemental briefing regarding the merits of the Petition.

       An appropriate Order accompanies this Memorandum Opinion.

Date: September 17, 2020                             _______/s/________
                                                     WILMA A. LEWIS
                                                     Chief Judge




courts’ discretion.” In re Kane, 628 F.3d 631, 638 (3d Cir. 2010). “‘[A]bsent any good explanation,
a party should not be allowed to gain an advantage by litigation on one theory, and then seek an
inconsistent advantage by pursuing an incompatible theory.’” Id. (quotation omitted). However,
American Express has not presented inconsistent positions. Nowhere have they argued that state
courts are unequipped to address the potential claims asserted by the Government. Nor has
American Express argued that Edge Act matters belong exclusively in federal courts. American
Express was the master of their own case in the New York proceedings, and it is not inconsistent
for them to choose to invoke the New York state court system to address the same issues that they
seek to have a federal court resolve here.

                                                12
